Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew J. Heinisch on 1 February 2021.

The application has been amended as follows: 

 Claim 1 has been amended to read:
1.	(Currently Amended) Trailer hitch, comprising:
a bearing unit mountable, by way of a mounting unit, on a rear end portion of a vehicle body, in fixed relation to the vehicle, said bearing unit having a bearing base and a ball neck 
a sensor system is provided for detecting the position of the ball neck relative to the bearing base, which sensor system detects the positions of the ball neck relative to the bearing base mounted in fixed relation to the vehicle and generates position information concerning a rotary movement about a pivot axis representative of the respective position of the bail neck, wherein at least one rotational position is detected by the sensor system during the rotary movement, the at least one rotational position being an unambiguous rotational position.
Claim 37 has been amended to read:
Line 34 reads “difference values and, in particular, by comparing these with reference values” it has been amended to read --difference values by comparing these with reference values--.
Claim 41 has been amended to read:
41.	(New) Trailer hitch as defined in claim 1, wherein the detected at least one rotational position deviates from actual rotational position by less than 5 degrees.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the limitation of the at least one rotational position being an unambiguous rotational position has not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 4, the limitation of the sensor system detects the positions of the ball neck from the operating position to the rest position and vice versa has not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 5, the limitation of the sensor system detects the positions of the hitch ball of the ball neck with a spatial resolution less than 5mm has not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 8, the limitation of the evaluation unit generates the position information that provides unambiguous indication of intermediate positions of the ball neck lying between the final positions has not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 14, the limitation of the defined speed profile comprises acceleration phases and deceleration phases associated with the final positions has not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 16, the limitation of the motion controller, by comparing the position information of the ball neck with the rotary movement signal of the drive motor, determines a 
Regarding claim 30, the limitation of the evaluation unit detects an inclination difference between an inclination of the first sensor and an inclination of the second sensor in at least one of the final positions has not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 34, the limitation of the second sensor has its Z axis, which is relevant for inclination detection, and a further axis of its Cartesian coordinate system oriented in parallel relation to the pivoting plane has not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 37, the limitation of the evaluation unit detects an acceleration difference between the first sensor and the second sensor and detects a rotary and/or translatory movement by determining differences values and comparing these with reference values has not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 38, the limitation of the evaluation unit detects translatory movements by a course of pattern analysis of acceleration values has not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.E.P./Examiner, Art Unit 3611                 

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611